Exhibit 10.6

 

BERRY PETROLEUM COMPANY 2010 EQUITY INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Berry Petroleum
Company 2010 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Performance-Based Restricted Stock Unit Award Agreement.

 

I.                                         NOTICE OF PERFORMANCE-BASED
RESTRICTED STOCK UNIT GRANT

 

You have been granted performance-based restricted Stock Units, subject to the
terms and conditions of the Plan and this Performance-Based Restricted Stock
Unit Award Agreement, as follows:

 

Name of Awardee:  Robert F. Heinemann

 

Target Number of Stock Units (“Target Units”): 14,432

 

Maximum Number of Stock Units (“Maximum Award”): 25,257

 

Grant Date:  March 2, 2011

 

Performance Period:  January 1, 2011 through December 31, 2013

 

II.                                     AGREEMENT

 

A.                                   Grant of Stock Units.  Pursuant to the
terms and conditions set forth in this Performance-Based Restricted Stock Unit
Award Agreement (including Section I above) and the Plan, the Committee hereby
grants to the Awardee named in Section I above, on the Grant Date set forth in
Section I above, the Target Units set forth in Section I above.

 

B.                                     Purchase of Stock Units.  No payment of
cash is required for the Stock Units.

 

C.                                     Qualifying Performance Criteria.  Subject
to the other provisions of this Performance-Based Restricted Stock Unit Award
Agreement, for the Awardee to earn any portion of the Stock Units relating to
this Performance-Based Restricted Stock Unit Award Agreement, the Qualifying
Performance Criteria, as set forth in Appendix A hereto, must be satisfied.  The
Committee shall certify the achievement of the Qualifying Performance Criteria
in writing prior to making any payment pursuant to this Performance-Based
Restricted Stock Unit Award Agreement.  For purposes of clarity, if the
Qualifying Performance Criteria is not achieved, no amount shall be payable with
respect to this Performance-Based Restricted Stock Unit Award Agreement except
as otherwise provided in subsection E(3) and subsection E(4) below.

 

1

--------------------------------------------------------------------------------


 

D.                                    Award Opportunity.

 

(1)                                  If the Qualifying Performance Criteria is
met, except as otherwise provided in subsection E(3) and subsection E(4), the
Awardee shall be qualified to earn up to the Maximum Award (as defined below),
reduced as determined by taking into account the Performance Measures and the
Achievement Percentage that is based upon the Committee’s determination of
whether and to what extent the Performance Measures have been achieved during
the Performance Period.  The Performance Measures established for the
Performance Period are attached hereto as Appendix A and made a part hereof for
all purposes.  The term “Maximum Award” means the maximum amount potentially
payable pursuant to the terms and provisions of this Performance-Based
Restricted Stock Unit Award Agreement.

 

(2)                                  If the Qualifying Performance Criteria is
met, following the close of the Performance Period, the Committee shall
determine the extent to which each Performance Measure has been achieved.  If
the Company has performed at or above the threshold level of achievement for a
Performance Measure, the Achievement Percentage shall be between 25% and 175%,
with a target level of achievement resulting in an Achievement Percentage of
100%.  In no event shall the Achievement Percentage exceed 175%.  The combined
level of achievement is the sum of the weighted achievements of the Performance
Goals as approved by the Committee.  Upon completing its determination of the
level at which the Performance Measures have been achieved, the Committee shall
notify the Awardee, in the form and manner as determined by the Committee, of
the number of shares of Common Stock (the “Vested Shares”) that will be issued
to the Awardee pursuant to subsection E(7), which shall equal the number of
Target Units multiplied by the Achievement Percentage, but not to exceed the
Maximum Award.

 

E.                                      Vesting/Delivery of Shares.

 

(1)                                  Vesting.  Unless earlier forfeited in
accordance with this subsection E or unless earlier vested in accordance with
subsection E(3) or E(4), the Awardee’s right to receive shares of Common Stock
pursuant to this Performance-Based Restricted Stock Unit Award Agreement, if
any, shall vest on the date the Committee determines that each Performance
Measure has been met (as provided in subsection D) (the “Determination Date”). 
As soon as administratively practicable after the Company files SEC Form 10-K
for the fiscal year ending December 31, 2013, the Committee shall notify the
Awardee as required by subsection D of the level at which the Performance
Measures established for the Performance Period have been achieved.

 

(2)                                  Involuntary Termination.  If the Awardee’s
Termination of Service is by the Company without Cause or by the Awardee with
Good Reason (as such terms are defined in the Employment Agreement), the
Awardee’s right to receive shares of Common Stock pursuant to this
Performance-Based Restricted Stock Unit Award Agreement, if any, shall vest on
the Determination Date in the number of shares of Common Stock awarded to the
Awardee based upon the Committee’s determination of achievement of Performance
Measures as provided in subsection D.

 

2

--------------------------------------------------------------------------------


 

(3)                                  Change in Control.  In the event of a
Change in Control prior to the end of the Performance Period, then without
regard to the Qualifying Performance Criteria in subsection C hereof, this
Performance-Based Restricted Stock Unit Award shall vest immediately prior to
the date of the Change in Control and shall be deemed to have been earned at the
Target level as specified in Appendix A.  The Awardee’s right to receive any
additional shares pursuant to this Performance-Based Restricted Stock Unit Award
Agreement shall be forfeited at such time.

 

(4)                                  Death and Disability.  If the Awardee
becomes Disabled prior to Termination of Service or the Awardee’s Termination of
Service is due to death, then without regard to the Qualifying Performance
Criteria in subsection C hereof, this Performance-Based Restricted Stock Unit
Award shall vest immediately in the number of shares of Common Stock equal to
the Target Units.  If the Awardee has a Termination of Service pursuant to
subsection E(2) hereof and subsequently dies or becomes Disabled, then
notwithstanding the provisions of subsection E(2) hereof and without regard to
the Qualifying Performance Criteria in subsection C hereof, this
Performance-Based Restricted Stock Unit Award shall vest immediately and shall
be deemed to have been earned at the Target level as specified in Appendix A. 
The Awardee’s right to receive any additional shares pursuant to this
Performance-Based Restricted Stock Unit Award Agreement shall be forfeited at
such time.

 

(5)                                  Forfeiture of Stock Units.  If the
Awardee’s Termination of Service occurs for any reason except as set forth in
subsection E(2) or subsection E(4) prior to the date shares of Common Stock are
delivered to the Awardee in settlement of this Performance-Based Restricted
Stock Unit Award Agreement and prior to the date of vesting pursuant to
subsection E(3), then the Awardee’s right to receive any shares of Common Stock
pursuant to this Performance-Based Restricted Stock Unit Award Agreement shall
be forfeited at such time.  The Awardee’s termination of employment shall not
constitute a Termination of Service if the Awardee continues to have the status
of a Service Provider under the Plan as a Director

 

(6)                                  Form of Delivery.  The Vested Units are
payable in a single lump sum transfer of whole shares of Common Stock.  Any
fractional shares will be rounded down to the nearest whole share.

 

(7)                                  Timing of Delivery.

 

(i)                                   If the Awardee’s right to receive shares
of Common Stock pursuant to this Performance-Based Restricted Stock Unit Award
Agreement has vested pursuant to subsection E(1) or subsection E(2), a number of
shares of Common Stock equal to the Awardee’s Vested Units shall be delivered to
the Awardee in the calendar year immediately following the expiration of the
Performance Period.

 

(ii)                                If the Awardee’s right to receive shares of
Common Stock pursuant to this Performance-Based Restricted Stock Unit Award
Agreement has vested pursuant to subsection E(3), a number of

 

3

--------------------------------------------------------------------------------


 

shares of Common Stock equal to the Awardee’s Vested Units shall be delivered to
the Awardee (A) no later than 15 days after the date of the Change in Control
or, if later, (B) in the calendar year immediately following the expiration of
the Performance Period if the Change in Control does not constitute a “change in
control event” within the meaning of Treasury Regulation § 1.409A-3(i)(5).

 

(iii)                             If the Awardee’s right to receive shares of
Common Stock pursuant to this Performance-Based Restricted Stock Unit Award
Agreement has vested pursuant to subsection E(4) or if the Awardee’s Termination
of Service is pursuant to subsection E(2) prior to the Awardee’s death or
Disability, a number of shares of Common Stock equal to the Awardee’s Vested
Units shall be delivered to the Awardee or the Awardee’s representative within
70 days after the Awardee’s death or Disability, as applicable.

 

(8)                                  Definitions:

 

(i)                                   The term “Achievement Percentage” means
the percentage of achievement determined by the Committee after the end of the
Performance Period in accordance with subsection D that reflects the extent to
which the Company achieved the Performance Measures during the Performance
Period.

 

(ii)                                The term “Change in Control” shall mean and
shall be deemed to have occurred if and when any one of the following four
events occurs:  (i) within the meaning of Section 13(d) of the Exchange Act, any
person or group becomes a beneficial owner, directly or indirectly, of
securities of the Company representing 35% or more of the combined voting power
of the Company’s then outstanding securities, without the prior approval of the
Company; (ii) an election of Directors not in accord with the recommendations of
the majority of the Directors who were in office prior to the pending election;
(iii) the consummation of an agreement to merge or consolidate, or otherwise
reorganize, with or into one or more entities which are not subsidiaries, as a
result of which less than 50% of the outstanding securities of the surviving or
resulting entity are, or are to be, owned by former stockholders of the Company
(excluding from the term “former stockholders” a stockholder who is, or as a
result of the transaction in question, becomes an “affiliate,” as that term is
used in the Exchange Act and the Rules promulgated thereunder, of any party to
such merger, consolidation or reorganization); or (iv) the sale of substantially
all of the Company’s business and/or assets (in one transaction or a series of
related transactions) to a person or entity which is not a subsidiary.

 

4

--------------------------------------------------------------------------------


 

(iii)                             The term “Disability” has the meaning set
forth in Section 1.409A-3(i)(4) of the Treasury Regulations and shall be
determined by the Administrator in its sole discretion.

 

(iv)                            The term “Employment Agreement” means that
certain Amended and Restated Employment Agreement between the Company and
Awardee effective June 23, 2006.

 

(v)                               The term “Performance Measures” means the
performance criteria selected by the Committee for purposes of measuring the
amount the Awardee is entitled to under this Performance-Based Restricted Stock
Unit Award Agreement and is attached hereto as Appendix A.

 

(vi)                            The term “Vested Units” means the shares of
Common Stock actually issued to the Awardee following the Awardee’s satisfaction
of the vesting provisions of subsection E, subject, if applicable, to the
determination by the Committee of the achievement of the Qualifying Performance
Criteria pursuant to subsection C.

 

F.                                      No Interest in Company Assets.  The
Awardee shall not have any interest in any fund or specific asset of the Company
by reason of the Stock Units.

 

G.                                     No Rights as a Stockholder Prior to
Delivery.  The Awardee shall not have any right, title or interest in, or be
entitled to vote in respect of, or otherwise be considered the owner of, any of
the shares of Common Stock covered by the Stock Units.  The Awardee shall not be
entitled to receive distributions from, or dividend equivalents with respect to,
the shares of Common Stock covered by the Stock Units.

 

H.                                    Regulatory Compliance.  The issuance of
Common Stock pursuant to this Performance-Based Restricted Stock Unit Award
Agreement shall be subject to full compliance with all applicable requirements
of law and the requirements of any stock exchange or interdealer quotation
system upon which the Common Stock may be listed or traded.

 

I.                                         Withholding Tax.  The Company’s
obligation to deliver any Shares upon vesting of Stock Units shall be subject to
the satisfaction of all applicable federal, state, local and foreign income, and
employment tax withholding requirements.  The Awardee shall pay to the Company
an amount equal to the withholding amount (or the Company may withhold such
amount from the Awardee’s salary) in cash.  At the Administrator’s election, the
Awardee may pay the withholding amount with Shares; provided, however, that
payment in Shares shall be limited to the withholding amount calculated using
the minimum statutory withholding rates.

 

J.                                        Plan.  This Performance-Based
Restricted Stock Unit Award Agreement is subject to all of the terms and
provisions of the Plan, receipt of a copy of which is hereby acknowledged by the
Awardee.  The Awardee hereby agrees to accept as binding, conclusive, and final
all decisions and interpretations of the Administrator and the Committee upon
any questions arising under the Plan and this Performance-Based Restricted Stock
Unit Award Agreement.

 

5

--------------------------------------------------------------------------------


 

K.                                    Successors.  This Performance-Based
Restricted Stock Unit Award Agreement shall inure to the benefit of and be
binding upon the parties hereto and their legal representatives, heirs, and
permitted successors and assigns.

 

L.                                      Restrictions on Transfer.  The Stock
Units may not be sold, assigned, transferred, pledged or otherwise encumbered,
whether voluntarily or involuntarily, by operation of law or otherwise.  No
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void.  No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities or torts of
the person entitled to such benefits.  Any assignment in violation of this
subsection L shall be void.

 

M.                                 Restrictions on Resale.  The Awardee agrees
not to sell any Shares that have been issued pursuant to this Performance-Based
Restricted Stock Unit Award Agreement at a time when Applicable Laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  This restriction shall apply as long as the Awardee is a Service Provider
and for such period of time after the Awardee’s Termination of Service as the
Administrator may specify.

 

N.                                    Tax Compliance Issues.

 

The Company, in its sole discretion, may take any steps that it deems
appropriate or necessary to satisfy its state and federal tax withholding
obligations in connection with this award of Stock Units.

 

This Performance-Based Restricted Stock Unit Award Agreement shall be
interpreted and operated in a manner consistent with Section 409A of the Code,
so as to avoid adverse tax consequences in connection with this award of Stock
Units.  The Company reserves the right, exercisable in its sole discretion and
without the Awardee’s consent, to amend the Plan and this Performance-Based
Restricted Stock Unit Award Agreement in order to accomplish such result.

 

O.                                    Entire Agreement; Governing Law.  This
Performance-Based Restricted Stock Unit Award Agreement and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Awardee with respect to the subject matter hereof, including,
but not limited to, the Employment Agreement and any Employment Contract or
Change in Control Severance Protection Agreement between the Company and
Awardee, and, except as provided in subsection N above, may not be modified
adversely to the Awardee’s interest except by means of a writing signed by the
Company and the Awardee.  This Performance-Based Restricted Stock Unit Award
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of Colorado.

 

P.                                      NO GUARANTEE OF CONTINUED SERVICE.  THE
AWARDEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE STOCK UNITS PURSUANT TO
THE TERMS HEREOF IS EARNED BASED ON THE COMPANY’S

 

6

--------------------------------------------------------------------------------


 

ACHIEVEMENT OF THE QUALIFYING PERFORMANCE CRITERIA AND BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING
HIRED OR BEING GRANTED STOCK UNITS).  THE AWARDEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE PERFORMANCE
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH AWARDEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE AWARDEE’S RELATIONSHIP AS A SERVICE PROVIDER
AT ANY TIME, WITH OR WITHOUT CAUSE.

 

By the Awardee’s signature and the signature of the Company’s representative
below, the Awardee and the Company agree that this Award is granted under and
governed by the terms and conditions of this Performance-Based Restricted Stock
Unit Award Agreement and the Plan.  The Awardee has reviewed this
Performance-Based Restricted Stock Unit Award Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Performance-Based Restricted Stock Unit Award Agreement and fully
understands all provisions of this Performance-Based Restricted Stock Unit Award
Agreement and the Plan.  The Awardee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator and
the Committee upon any questions relating to this Performance-Based Restricted
Stock Unit Award Agreement and the Plan.

 

The Awardee further agrees that the Company may deliver by email all documents
relating to the Plan or this Award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  The Awardee also agrees that
the Company may deliver these documents by posting them on a web site maintained
by the Company or by a third party under contract with the Company.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

The Awardee hereby accepts the foregoing Performance-Based Restricted Stock Unit
Award Agreement, subject to the terms and provisions of the Plan and
administrative interpretations thereof.

 

AWARDEE:

 

Signature:

 

 

Printed Name:

Robert F. Heinemann

 

 

 

BERRY PETROLEUM COMPANY

 

 

Signature

 

 

Printed Name:

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX A

 

Qualifying Performance Criteria and Performance Measures

 

1.                                      Qualifying Performance Criteria.  The
“Qualifying Performance Criteria” will be satisfied if the Consolidated Coverage
Ratio (as defined with respect to the Company’s 8.25% Senior Subordinated Notes)
is not less than 2.50 at any time during the Performance Period.

 

2.                                      Performance Measures.  The Performance
Measures applicable to the Performance-Based Restricted Stock Unit Award
Agreement for the Performance Period from January 1, 2011 through December 31,
2013 shall be based on relative total shareholder return (“TSR”) as measured
against the Peer Companies and Production Growth.

 

3.                                      TSR.  TSR means stock price growth
during the Performance Period, with any dividends during such period being
reinvested.  TSR is evaluated based on the ending value of a deemed $100 initial
investment.  For purposes of determining TSR, the stock price shall be
calculated based on the daily average stock price for the twenty trading days
immediately prior to the beginning and end of the Performance Period.  TSR shall
be measured against the Peer Companies.  The “Peer Companies” are Bill Barrett
Corp., Cabot Oil & Gas Corp., Cimarex Energy Co., Comstock Resources Inc.,
Denbury Resources Inc., Forest Oil Corp., Penn Virginia Corp., Plains
Explorations & Production Co., Quicksilver Resources Inc., SandRidge
Energy, Inc., St. Mary Land & Exploration Co., Stone Energy Corp., Swift Energy
Co., and Whiting Petroleum Corp., to the extent such entities or their
successors are in existence and publicly traded as of the end of the Performance
Period.

 

4.                                     Production Growth.  Production Growth
means the Company’s compound annual production growth as measured by average
annual barrels of oil equivalent per day (excluding acquisitions and
divestitures) (“BOE/D”) for calendar years during the Performance Period as
reported in the Company’s 10-K.  Production Growth will be measured with respect
to the following assets of the Company owned at December 31, 2010:  South Midway
Asset Team, including Poso Creek and Ethel D; North Midway Asset Team, including
Placerita and McKittrick 21Z; Unita Asset Team; Piceance Asset Team; East Texas
Asset Team; and Permian Asset Team, including the Meritage, Belfair and Keystone
acquisitions.

 

5.                                     Adjustments to Performance Measures.  The
Committee may adjust the Performance Measures as it deems necessary to account
for the following events:  production gains and losses based on the purchase or
sale of assets; extreme price volatility; impairment of assets and/or
counterparty failures beyond management control; natural disasters; legislative
actions taken which negatively affect operations or results; changes in
accounting or tax rules which significantly affect outcomes; and any
extraordinary, unusual or non-recurring items.

 

9

--------------------------------------------------------------------------------


 

6.                                     Weighting.  For purposes of determining
the Achievement Percentage, the Performance Measures shall be weighted as
follows:

 

Performance Measure

 

Weighting

 

TSR

 

50

%

Production Growth

 

50

%

 

7.                                       Calculation of TSR Component.  The
extent to which the TSR component of the Performance Measures is achieved (the
“TSR Achievement”) shall be determined as set forth on the following chart:

 

 

 

Threshold
Performance

 

Target Performance

 

Maximum
Performance

Performance Rate

 

3rd Quartile (25th percentile)

 

2nd Quartile (50th percentile)

 

1st Quartile (75th percentile)

TSR Achievement

 

25%

 

100%

 

175%

 

The TSR Achievement for performance between Threshold Performance and Target
Performance, or between Target Performance and Maximum Performance, shall be
determined by linear interpolation between the values listed in the chart
above.  If the Threshold Performance condition is not satisfied, the TSR
Achievement percentage shall be 0%.

 

8.                                       Calculation of Production Growth
Component.  The extent to which the Production Growth component of the
Performance Measures is achieved (the “Production Growth Achievement”) shall be
determined as set forth on the following chart:

 

 

 

Threshold
Performance

 

Target Performance

 

Maximum
Performance

Production Growth

 

41,100 BOE/D

 

47,100 BOE/D

 

53,200 BOE/D

Production Growth Achievement

 

25%

 

100%

 

175%

 

The Production Growth Achievement for performance between Threshold Performance
and Target Performance, or between Target Performance and Maximum Performance,
shall be determined by linear interpolation between the values listed in the
chart above.  If the Threshold Performance condition is not satisfied, the
Production Growth Achievement percentage shall be 0%.

 

10

--------------------------------------------------------------------------------


 

9.                                       Determination of Achievement
Percentage.  The Achievement Percentage for purpose of determining the Vested
Units shall be the weighted (as set forth in Part 6 of this Appendix A) average
of the TSR Achievement and the Production Growth Achievement.

 

10.                                 Change in Control Adjustments.  If a Change
in Control of the Company occurs, the Committee may make such adjustments as it
deems necessary in the calculation of the Performance Measures.

 

11

--------------------------------------------------------------------------------